     Case 3:16-cv-00663-MMD-CLB Document 92 Filed 03/11/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     JORGE MIRANDA-RIVAS,                            Case No. 3:16-cv-00663-MMD-CLB

7                                 Petitioner,                       ORDER
            v.
8
      HAROLD WICKHAM, et al.,
9
                              Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (second

12   request) of 30 days to file their answer to the Third Amended Petition. (ECF No. 91.) The

13   Court finds that the motion is made in good faith and not solely for the purpose of delay,

14   and there is good cause exists to grant the motion.

15         It is therefore ordered that respondents' unopposed motion for enlargement of time

16   (second request) of 30 days (ECF No. 91) is granted. Respondents will have up to and

17   including April 9, 2021, to an answer to the Third Amended Petition. (ECF No. 56.)

18         DATED THIS 11th Day of March 2021.

19

20
21                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
